—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of burglary in the second degree. He contends that the verdict is against the weight of the evidence because the People failed to disprove his alibi defense and that his sentence is harsh and excessive. There is sufficient evidence, including defendant’s fingerprint on the window of the victim’s home and defendant’s confession, to support the conviction. Defendant’s reliance on People v Oakes (168 AD2d 984, lv denied 78 NY2d 957) is misplaced. In that case, there was insufficient evidence linking the defendant to the crime and there was detailed testimony from several disinterested alibi witnesses. Here, not only is there sufficient evidence linking defendant to the crime, but defendant’s alibi witnesses were not disinterested. Thus, there is no basis to disturb the verdict (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that the sentence is not unduly harsh or severe; the court properly considered the nature of the crime as well as defendant’s extensive criminal history.
In his pro se supplemental brief, defendant contends that counsel was ineffective and that he was denied a fair trial *952because of prosecutorial misconduct. Defendant received meaningful representation (see, People v Satterfield, 66 NY2d 796, 798-799) and most of the alleged instances of prosecutorial misconduct have not been preserved for our review. We decline to exercise our power to review the unpreserved instances as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.—Burglary, 2nd Degree.) Present—Denman, P. J., Fallon, Wesley, Balio and Davis, JJ.